                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                                    2:18-cr-238

Joseph L. King

                                   ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc.38) that the
defendant’s guilty plea be accepted.             The court accepts the
defendant’s   plea   of   guilty   to   Count    1   of   the   superseding
indictment, and he is hereby adjudged guilty on that count.             The
court will defer the decision of whether to accept the plea
agreement until the sentencing hearing.


Date: September 3, 2019             s\James L. Graham
                              James L. Graham
                              United States District Judge
